Title: 28th.
From: Adams, John Quincy
To: 


       We rose, between ten and eleven in the forenoon. Little took a breakfast with me; after which I went to the office; but felt entirely incapable of doing any thing serious. I pass’d the time therefore till dinner in idle chat. In the afternoon I passed an hour with Dr. Kilham; and again repaired to the office, with as little success as ever. In the evening, all the gentlemen who were last night at the dance, were at Putnam’s lodgings. We drank and smoked, and sang there till nine o’clock; but notwithstanding a forced appearance of hilarity was kept up, there was in fact no real mirth. All were fatigued by the last night’s siege, and unable to bear another, such as the inexhaustible spirits of Amory, would have relished. At nine therefore we retired, and not long after I got home, I went to bed.
      